BUFFINGTON, Circuit Judge.
In the court below Steve Samonas was indicted, convicted, and sentenced on ten different counts for violation of the Narcotic Act. Thereupon he sued out this writ of error, alleging certain errors were committed by the court in the admission or rejection of evidence and in its charge to the jury. We have carefully considered the testimony bearing on the several assignments, and we are clear the rulings of the court were so entirely in accord with recognized principles of evidence that a discussion of them in a detailed opinion in this case is not warranted. As to the alleged errors in certain language of the court’s charge, it suffices to say that read, not as isolated excerpts, but in connection with the charge as a whole, the alleged error is shorn of foundation. Finding as we do that the case was tried with fairness, and every precaution taken to give the defendant the full benefit of all his rights, the judgment below is affirmed.